Citation Nr: 1449848	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than July 30, 1998, for the grant of service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from November 1970 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the VA RO in San Diego, California.  

The Board notes that the January 2004 rating decision on appeal was originally made in error and not implemented by VA.  However, in a July 2010 decision, the Board granted the Veteran's claim of entitlement to service connection for a psychiatric disability and the January 2004 rating decision was subsequently implemented in response to the Board's decision.  The Veteran was notified of the implementation of the January 2004 rating decision in an August 2010 letter.    


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for a psychiatric disability in April 1993, the Veteran did not perfect an appeal with respect to that decision and did not submit material evidence within one year of that decision, and that denial of service connection for a psychiatric disability became final.  

2.  The Veteran filed a claim to reopen a claim of entitlement to service connection for a psychiatric disability on July 30, 1998, more than one year following his separation from active service, and was ultimately granted entitlement to service connection for a psychiatric disability in a July 2010 Board decision.

3.  Prior to July 30, 1998, and subsequent to the April 1993 final denial, there was no formal claim, informal claim, or written intent to file a claim to reopen a claim of entitlement to service connection for a psychiatric disability.  






CONCLUSION OF LAW

The criteria for an effective date earlier than July 30, 1998, for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that the assistance would aid in substantiating the claim.  VA must notify the claimant and representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  However, the Board notes that in a January 2011 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2014).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2002).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (201); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Veteran has asserted that he should be assigned an effective date from at least January 1997 as that was when he first submitted evidence that his psychiatric disability had worsened.  In the alternative, the Veteran has asserted that he should be assigned an effective date of August 14, 1992, as that was the date of his original claim of entitlement to service connection for a psychiatric disability.  Specifically, the Veteran reported that he submitted a timely notice of disagreement with the April 1993 denial of entitlement to service connection for a psychiatric disability, but that he never received the July 1994 statement of the case and so, could not submit a timely substantive appeal.  As a result, the Veteran has argued that the April 1993 rating decision did not become final.  Lastly, the Veteran has also asserted that the April 1993 rating decision was not final as he was suffering from mental illness at the time of the issuance of the July 1994 statement of the case and so, the statutory requirements for perfecting the appeal within 60 days of the statement of the case should be tolled.  

A review of the record shows that the Veteran submitted a claim of entitlement to service connection for a psychiatric disability in August 1992.  The Veteran was denied entitlement to service connection for a psychiatric disability in April 1993 and submitted a timely notice of disagreement with that decision in March 1994.  The Veteran was issued a statement of the case in July 1994.  The Veteran did not submit a timely substantive appeal following the issuance of the statement of the case, nor did he submit any material evidence within one year following the denial.  

On July 30, 1998, VA received the Veteran's claim of entitlement to service connection for a psychiatric disability.  In an October 1998 letter, the Veteran was notified that the issue of entitlement to service connection for a psychiatric disability was denied in April 1993 and that he would have to submit new and material evidence to reopen the claim.  The Veteran was eventually granted entitlement to service connection for a psychiatric disability in a July 2010 Board decision effective the July 30, 1998, date of receipt of his claim. 

The effective date of service connection will be the later of the date of claim and the date entitlement arose when the claim is received more than one year following separation from service.  38 C.F.R. § 3.400 (2014).  Where new and material evidence is received to reopen and allow the claim more than one year after a previously final denial, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014).  In this case, the Veteran clearly had a psychiatric disability prior to July 30, 1998, and he filed a prior claim for entitlement to service connection for that disability.  However, the April 1993 decision became final when the Veteran failed to timely appeal that decision or submit additional material evidence and the Veteran did not file a claim to reopen until July 30, 1998.  Therefore, the date of receipt of claim is the appropriate effective date as it is later than the date entitlement arose.  

The Board acknowledges the Veteran's argument that January 1997 treatment records showing a worsening of his psychiatric disability should have been considered a claim.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for that condition.  Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 377 (1999).  Therefore, the January 1997 treatment notes of record do not constitute a claim to reopen the previously denied claim of entitlement to service connection for a psychiatric disability. 

The Board acknowledges the Veteran's argument that the April 1993 rating decision did not become final as he never received a copy of the July 1994 statement of the case and so, could not file a timely substantive appeal.  However, the Board does not find that argument to be persuasive.  There is no indication from the record that the July 1994 statement of the case was returned as undeliverable.  Further, the Veteran was notified of the existence of the final April 1993 rating decision in the October 1998 letter in response to his July 1998 claim to reopen, but he did not actually make the argument that he never received a copy of the statement of the case until many years later.  Furthermore, it is ultimately the responsibility of the Veteran to notify VA of any changes of address.  VA satisfied the duty to notify the Veteran in a statement of the case when it was mailed to his most current address then of record.

The Board acknowledges the Veteran's argument that the 60 time period to perfect his appeal following the issuance of a statement of the case should have been tolled because of his rather serious mental health problems.  While the Board is sympathetic to the Veteran's assertion, ultimately that argument is not persuasive.  The Veteran appeared aware of the time limitations required for perfecting an appeal as he had filed a timely notice of disagreement and has subsequently managed to perfect a number of other appeals over the years, despite his mental health difficulties.  Further, the Veteran never actually requested that he be provided an extension of the 60 day time period.  Therefore, the Board finds that argument does not establish any tolling of the appeal period such that an earlier effective date could be assigned.

Accordingly, the Board find that there is not a sufficient basis to support a conclusion that the April 1993 rating decision denying entitlement to service connection for a psychiatric disability did not become final.  The claim to reopen a previously finally disallowed claim following that April 1993 denial was received on July 30, 1998.  Therefore, that is the appropriate effective date.  Accordingly, the Board finds that the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the assignment of any earlier effective date.


ORDER

Entitlement to an effective date earlier than July 30, 1998, for the grant of service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


